Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reason for Allowance

2.	Claims 1-20 are allowed. Examiner’s reasons for allowance are following:

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 11 and 19: 
As to claims 1-10 the present invention is direct to a control system for a work machine including a work implement, the control system comprising:  Independent claim 1 identifies the uniquely distinct features of “determine whether the size of the first recess is greater than a predetermined recess threshold, determine a first area and a second area divided at a position of the first recess in the work range when the size of the first recess is larger than the predetermined recess threshold, determine a first target design topography for the first area, the first target design topography being indicative of a target trajectory of the work implement, and generate a command signal to operate the work implement according to the first target design topography”.
As to claims 11-18 the present invention is direct to a method performed by a controller for controlling a work machine including a work implement, the method comprising: Independent claim 11 identifies the uniquely distinct features of “determining a first area and a second area divided at a position of the recess in the work range when the size of the recess is larger than the predetermined recess threshold; determining a first target design topography for the first area, the first target design topography being indicative of a target trajectory of the work implement; and generating a command signal to operate the work implement according to the first target design topography”.
As to claims 19-20 the present invention is direct to a work machine comprising:  Independent claim 19 identifies the uniquely distinct features of “determine a first area and a second area divided at a position of the recess in the work range when the size of the recess is larger than the predetermined recess threshold, determine a first target design topography for the first area, the first target design topography being indicative of a target trajectory of the work implement, and generate a command signal to operate the work implement according to the first target design topography”.

The closest prior art, HASHIMOTO et al. (Pub NO. WO 2018179384 A1), Hogan et al. (Pub NO. US 2019/0101641 A1), Elkins et al. (Pub NO. US 2019/0093319 A1) teaches System and Method for Control Vehicle, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867